Citation Nr: 0200145	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-16 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.  

2.  Entitlement to service connection for a bilateral hand 
disorder.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left ankle, post-
operative arthroscopy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from May 1984 to July 1999, with 
over 6 years of prior active duty, not currently verified in 
the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The issues of entitlement to service connection for right 
wrist and bilateral hand disabilities, respectively, are 
discussed in the remand that follows this decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected degenerative joint 
disease, left ankle, post-operative arthroscopy is manifested 
by limitation of motion and additional functional impairment 
due to pain amounting to "marked" left ankle disability. 


CONCLUSION OF LAW

Criteria for assignment of a 20 percent rating for 
degenerative joint disease, left ankle, post-operative 
arthroscopy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Preliminarily, the Board concludes that VA has fulfilled its 
obligations to the veteran under 38 U.S.C.A. §§ 5103, 3103A 
(West Supp. 2001); 38 C.F.R. §§ 3.159(b), (c) (2001).  The 
veteran has been notified of the reasons and bases for the 
RO's determinations and of applicable law and regulations by 
October 2000 statement of the case.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  The RO also obtained Air Force medical 
records, and medical opinions from treating physicians 
therein, and has arranged for a VA medical examination, which 
included evaluation of the left ankle.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The veteran has contended that his VA examination for initial 
compensation was inadequate because range of motion 
measurements for the ankle were not taken by the examiner.  
Upon review of the October 1999 VA examination report, the 
Board finds that the VA examiner reported that there was full 
range of motion of the left ankle.  As a part of the 
diagnosis, the examiner further commented on objective pain 
on motion associated with the veteran's ankle disability.  In 
essence, a review of the examination report shows that all 
pertinent complaints, history, findings, and tests were 
accomplished and there is no patent defect indicated.  
Additionally, the evidence associated with the appeal, which 
includes Air Force medical records, further elaborates on the 
range of motion of the veteran's left ankle disability, and, 
indeed, contributes to the bases for an increased evaluation 
in this instance.  Consequently, the Board concludes that the 
evidence of record is adequate for an equitable disposition 
of the appeal.  Another VA examination for rating purposes is 
not warranted.  

As VA has fulfilled its obligations to the veteran, the Board 
finds that it can consider the merits of this appeal without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993).


II.  Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), codified 
in 38 C.F.R. Part 4, represent the average impairment of 
earning capacity resulting from disability.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints, multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a maximum 20 percent rating if the limitation is marked.  
38 C.F.R. § 4.71a, Diagnostic Code 527.  The normal range of 
motion of the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided.  38 C.F.R. 
§ 4.14 (2001).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(for determining whether a separate rating is appropriate, 
the critical element is that none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other).  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In October 1999, the veteran underwent VA general medical 
examination.  He complained of having left ankle pain, and 
reported a history of ligament injury to the left ankle 
during service.  He had previously had left ankle surgery in 
1977 and again in 1998, for this chronic problem.  
Musculoskeletal examination revealed that the veteran had 
some difficulty ambulating on his toes, and he was unable to 
balance.  For ankle inversion and eversion, there was full 
range of motion of the left ankle.  The examiner noted that 
there was a scar that was basically on the posterior anterior 
aspect of the medial malleolus.  It was nonrestrictive to the 
adjacent tissue and did not restrict range of motion.  There 
was some tenderness with palpation over the medial malleolus.  
The examiner noted that the veteran stated that there was not 
"a large pain", but that there was some tenderness there.  
Dorsiflexion and plantar flexion of both feet was within 
normal limits.  Muscle size and contour of the calf appeared 
equal bilaterally.  Corresponding x-rays of the left ankle 
showed no fracture or dislocation.  There was no soft tissue 
swelling or foreign body seen.  X-rays of the left foot 
showed no fracture, dislocation or arthritic change.  There 
was no soft tissue swelling.  

The examiner's assessment of the left ankle was included in 
the diagnoses.  The diagnosis was post arthroscopic surgery 
of the left ankle with residual pain.  It was noted that the 
veteran was symptomatic with functional impairment based on 
his history of pain after prolonged standing and wearing a 
brace for supportive relief.  The examiner stated that it was 
important to mention that the veteran did have pain in his 
left ankle but that he was able to go to his job and had not 
reported any lost days from his work since leaving the 
military. 

By way of a February 2000 rating decision, service connection 
for a left ankle disorder was established as being directly 
related to military service.  A 10 percent evaluation was 
assigned for painful or limited motion of a major joint.

Air Force medical records show that the veteran had treatment 
for the left ankle in April 2000.  At that time, the veteran 
continued to complain of pain in the left ankle, post left 
ankle arthroscopy with open ankle arthrotomy and debridement 
in March of 1998.  The veteran told the doctor that the left 
ankle pain radiated anteriorly and medially, and was 
exacerbated by walking up stairs, pressing on the clutch 
pedal, or prolonged standing or walking.  Dr. D.M. stated 
that, upon examination, there was decreased range of motion, 
without swelling.  The assessment was left ankle degenerative 
joint disease.  

Based upon the above examination, in June 2000, the veteran's 
primary care provider, Air Force physician D.M., wrote a 
letter for the record.  He indicated that he had reviewed the 
veteran's medical records with a physical examination, and 
that the veteran was currently under his care.  Dr. D.M. 
addressed the veteran's complaint of ankle pain, and noted 
that the pain was first noted in 1993, at which time the 
veteran was seen in the orthopedic department and diagnosed 
with degenerative joint disease of the left ankle.  Dr. D.M. 
reported that, in March 1998, the veteran had a left ankle 
arthroscopy with open ankle arthrotomy and debridement.  The 
physician described the veteran's limitations, as indicated 
in the April 2000 report, and noted that the veteran was 
unable to ride a bicycle due to the left ankle pain.  Dr. 
D.M. noted that, on examination, the joint had decreased 
range of motion, without swelling.  

In July 2000, the veteran testified at a personal hearing at 
the RO.  The veteran reiterated that he had left ankle pain, 
and he described the pain as being chronic.  He wore an ankle 
brace at night, and had slight swelling that came along with 
putting on the brace.  The veteran testified that his ankle 
locked up, and that he had difficulty walking.  The veteran 
took aspirin for relief.  

Along with several Air Force Memorandum, dated from 1995 to 
1997, the veteran submitted a manual, entitled, Explosive 
Ordinanance Disposal Occupational Health and Safety Standard, 
for the record.  

In May 2001, outpatient treatment records show that the 
veteran was seen again by Dr. D.M.  The physician noted that 
the veteran did his physical therapy program regularly, and 
that he wore an ankle brace at home for comfort.  Examination 
of the left ankle revealed well healed scars medially, normal 
plantar flexion, limited dorsal flexion, and neutral to 
normal inversion/eversion.  The assessment was chronic ankle 
pain.  

At the August 2001 hearing before the undersigned, the 
veteran testified that his ankle locks up, gives way, and 
that he has constant left ankle pain.  He again talked about 
wearing an ankle brace.  

The Board has reviewed the evidence pertinent to this issue 
in its entirety, and determines that an increased rating, 
from 10 to 20 percent, is warranted for the left ankle 
disability. 

The evidence of record reasonably demonstrates that there is 
functional impairment associated with the left ankle to such 
extent as to support a finding of "marked" disability.  
Although the VA examiner in October 1999 found that the range 
of motion of the left ankle was normal, it was noted that the 
veteran had some difficulty ambulating on his toes, he was 
unable to balance, and pain and tenderness of the left ankle 
were objectively observed and reported on by the examiner.  
Further, in April 2000, the veteran's primary physician found 
that there was decreased range of motion in the left ankle, 
with pain.  More specifically, in May 2001, the same 
physician found that there was decreased dorsal flexion with 
pain.  The Board finds, therefore, that the left ankle 
disability more nearly approximates that of "marked" 
disability than it does "moderate" disability; and that the 
criteria for a 20 percent rating in accordance with 
Diagnostic Code 5271 have been met.  See also 38 C.F.R. 
§ 4.7.  

In order to assign an evaluation above 20 percent for the 
ankle disability, ankylosis of the ankle would have to be 
shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  For a 
30 percent evaluation, it must be shown that plantar flexion 
is between 30 and 40 degrees, or that dorsiflexion is between 
zero and 10 degrees.  A 40 percent rating requires plantar 
flexion at more than 40 degrees, or dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  Id.  While the veteran testified that 
the left ankle locks up at times, neither the VA examiner, 
nor the veteran's private primary physician have stated that 
the veteran's ankle is ankylosed.  

For example, the VA examiner in October 1999 opined that 
veteran's functional impairment was based on pain after 
prolonged standing and wearing a brace for supportive relief, 
(not ankylosis) and that ankle inversion and eversion were 
normal.  The primary physician, in May 2001, opined that 
there was neutral to normal inversion/eversion, and that 
plantar flexion was normal.  The veteran's limited dorsal 
flexion, as reported by the primary physician in May 2001, 
has been incorporated in the increased evaluation, and 
attributed to marked limited motion of the ankle.

The Board has considered Diagnostic Codes 5272-4.  However, 
as the rating criteria available under these codes do not 
provide for disability ratings in excess of 20 percent, the 
application of these codes does not afford the veteran a 
basis for a higher rating.  A rating of 30 percent for severe 
left foot injury under Diagnostic Code 5284 for other foot 
injuries is not warranted as x-rays of the left foot are 
normal.  

Increased ratings could also apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the chronic left ankle 
disability has resulted in any hospitalizations.  There has 
been no showing that the application of the regular schedular 
criteria is impractical in the veteran's case.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

An evaluation of 20 percent is granted for degenerative joint 
disease, left ankle, status post arthroscopic surgery; 
subject to the regulations pertinent to the disbursement of 
monetary funds.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (or Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In that regard, the Board points 
out that service medical records show that the veteran was 
treated for bilateral hand tenderness, right hand stiffness, 
right hand soft tissue injury, and right hand tendonitis.  At 
VA examination in October 1999, the veteran reported a 
history of stiffness in both wrists and both hands.  The 
findings upon examination were normal.  

In August 2001, at his personal hearing before the 
undersigned, the veteran testified that he had stiffness and 
chronic pain with the right wrist and hands.  The veteran's 
private physician, Dr. P.J.M., in a letter dated in September 
2000, indicated that the veteran had the symptoms of early 
onset degenerative joint disease of the hands; albeit that he 
had very little in the way of physical findings.  This 
physician, essentially, ruled out carpal tunnel syndrome, 
rheumatoid arthritis, or any other connective tissue disease 
or arthritic condition.  The physician raised the question of 
whether the degenerative joint disease of the hands was 
occupationally induced, and noted that heavy manual labor did 
accelerate the process. 

That is, Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  When the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Given the nature of the veteran's contentions, 
the evidence of inservice treatment for the hands, and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that VA orthopedic examination 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right wrist 
and bilateral hand disorders since 
October 1999, the date of the last VA 
examination of record.  After securing 
the necessary release(s), the RO should 
attempt to obtain these records.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology, if possible, of any current 
right wrist and bilateral hand disorders, 
respectively.  The claims folder must be 
made available to the examiner for review 
during the course of the evaluation.  The 
examiner is asked to opine on whether it 
is as likely as not that the veteran 
currently has right wrist and bilateral 
hand disorders that are related to his 
treatment in service.  Range of motion of 
the affected joints should be recorded 
and the examiner should comment on the 
functional limitation, if any, caused by 
these disabilities.  This discussion 
should include notations on the presence 
or absence of any objective manifestation 
that would demonstrate functional 
impairment due to pain attributable to 
the service-connected disabilities, such 
as pain on movement, swelling, deformity 
or atrophy of disuse or any other 
objective finding.  The examiner is also 
requested to comment on the viewpoints 
expressed in the letter from Dr. P.J.M., 
dated in September 2000.

4.  The Board takes this opportunity to 
advise the veteran that the conduct of 
the medical examination as directed in 
this remand is necessary for a 
comprehensive and correct adjudication of 
his claim.  38 C.F.R. § 3.655 (b) (2001).  
The veteran's cooperation in reporting 
for the examination is both critical and 
appreciated.  However, the veteran is 
further advised that his failure to 
report for the examination, without good 
cause, may result in the claim being 
considered on the evidence now of record 
or denied.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

6.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


